Citation Nr: 0629914	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  06-15 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1987 to 
May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

This case has been advanced on the Board's docket.

The Board notes that the veteran requested a hearing before 
the Board in his May 2006 substantive appeal.  However, the 
veteran submitted a July 2006 statement indicating that he 
would not appear at the hearing and wished to have his 
appointed representative appear at the hearing.  In lieu of a 
hearing before the Board, the representative submitted a 
written "Informal Hearing Presentation" in August 2006.  
Under these circumstances, the Board finds that the veteran 
has been afforded his right to a hearing and that his request 
to testify in person before the Board has been withdrawn.  
See 38 C.F.R. §§ 20.700, 20.702 (2006).


REMAND

A review of the claims file reveals that following the most 
recent RO consideration of his claim on appeal in March 2006, 
VA treatment records were obtained from the VA Medical Center 
(VAMC) in Kansas City, Missouri.  Some of the records address 
the veteran's mental health, as well as his current 
occupational status.  The RO has not considered the records 
in relation to the veteran's claim.  Additionally, neither 
the veteran, nor his representative, has waived initial 
review of the evidence by the RO.  Here, due process 
considerations require that the RO consider the veteran's 
claim on appeal in light of these records and require 
issuance of a supplemental statement of the case (SSOC) 
reflecting such consideration.  See 38 C.F.R. §§ 19.31, 
19.37(a) (2006).

The record indicates that the veteran continues to seek 
ongoing VA outpatient treatment.  The most recent records 
date to April 2006. Therefore, any subsequently prepared VA 
outpatient clinical records should be retrieved and 
associated with the claims folder.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter requesting him to identify or 
submit pertinent evidence in support of 
his claim, including medical records and 
lay statements.  This should include all 
pertinent evidence in his possession not 
yet submitted.

2.  All pertinent VA clinical records 
prepared since April 2006 should be 
retrieved and associated with the claims 
folder.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

